DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 17/198,231 filed on 2021.03.10.

Claims 1-20 are currently pending and have been examined.  


Drawings
The drawings filed 2021.03.10 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,844,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-7 and 13-15 of the instant application are disclosed in claims 1-6 of U.S. Patent No. 10,844,849.

Instant application
US 10,844,859 
1. A rotary machine comprising: 
a stator having a stator length and a stator axis, and 
a rotor having a rotor length and a rotor axis, 
said rotor disposed within said stator, said rotor, along at least a portion of said rotor length, having a rotor helical profile, and 
a hypotrochoidal shape at any cross-section transverse to said rotor axis, 


said stator, along at least a portion of said stator length, 
having a stator helical profile, and 
a stator shape at any cross-section transverse to said stator axis that is an outer envelope formed when said hypotrochoidal shape of said rotor undergoes planetary motion, 
wherein said rotor is configured to undergo planetary motion within said stator.
1. A rotary machine comprising 
a stator having a stator length and a stator axis, and 
a rotor having a rotor length and a rotor axis, 
said rotor disposed within said stator, said rotor, along at least a portion of said rotor length, having a rotor helical profile, and 
a hypotrochoidal shape at any cross-section transverse to said rotor axis, 
said rotor configured to undergo planetary motion within said stator, 
said stator, along at least a portion of said stator length, 
having a stator helical profile, and 
a stator shape at any cross-section transverse to said stator axis that is an outer envelope formed when said hypotrochoidal shape of said rotor undergoes planetary motion, 


wherein said rotary machine further comprises at least one helical rotor seal mounted on said rotor and/or at least one helical stator seal mounted on said stator
2. The rotary machine of claim 1 wherein: said hypotrochoidal shape of said rotor has n lobes, where n is an integer; the stator shape has (n-1) lobes; said rotor has a rotor pitch and a rotor lead; said stator has a stator pitch and a stator lead; said rotor pitch is the same as said stator pitch; and a ratio of said rotor lead to said stator lead is n:(n-1).  
2. The rotary machine of claim 1 wherein: said hypotrochoidal shape of said rotor has n lobes, where n is an integer; said stator shape has (n−1) lobes; said rotor has a rotor pitch and a rotor lead, and said stator has a stator pitch and a stator lead; said rotor pitch is the same said stator pitch; and a ratio said rotor lead to said stator lead is n:(n 1).
3. The rotary machine of claim 2 wherein said hypotrochoidal shape is an ellipse and n = 2.  
3. The rotary machine of claim 2 wherein said hypotrochoidal shape of said rotor is an ellipse, and n=2, wherein said rotor pitch is the same as said stator pitch, and the ratio of said rotor lead to said stator lead is 2:1.
4. The rotary machine of claim 3 wherein the rotary machine is a multi- stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator.
4. The rotary machine of claim 3 wherein said rotary machine is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator.
5. The rotary machine of claim 4 wherein each of said plurality of chambers has approximately the same dimensions and shape.  
5. The rotary machine of claim 4 wherein each of said plurality of chambers has approximately the same volume.
6. The rotary machine of claim 4 wherein at least one of said plurality of chambers has dimensions that are different from another of said plurality of chambers.  
6. The rotary machine of claim 4 wherein at least one of said plurality of chambers has a volume that is different from another of said plurality of chambers.

See cl. 5
13. A rotary machine comprising: 
a stator having a stator length and a stator axis, and 
a rotor having a rotor length and a rotor axis, 
said rotor disposed within said stator, 
said stator, along at least a portion of said stator length, having a stator helical profile, and 
an epitrochoidal stator shape at any cross-section transverse to said stator axis, 
said rotor, along at least a portion of said rotor length, having a rotor helical profile, and 
a rotor shape at any cross-section transverse to said rotor axis that is an inner envelope formed when said epitrochoidal stator shape undergoes planetary motion, 
wherein said rotor is configured to undergo planetary motion within said stator
See cl. 1
14. The rotary machine of claim 13 wherein: the epitrochoidal stator shape has n-1 lobes, where n is an integer; said rotor shape has n lobes; said rotor has a rotor pitch and a rotor lead; said stator has a stator pitch and a stator lead; said rotor pitch is the same as said stator pitch; and a ratio of said rotor lead to said stator lead is n:(n-1).  
See cl. 2
15. The rotary machine of claim 14 wherein n = 2.  
See cl. 3




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10, 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 4 and 16, the recitation wherein the rotary machine is a multi-stage machine is indefinite because the metes and bounds of the claim are unclear. The claim does not set forth structure corresponding to multi-stage. The presence of and between wherein the rotary machine is a multi-stage machine and a plurality of chambers…indicates the recitations are distinct thus supporting the interpretation that no structure is claimed corresponding to a multi-stage machine.
Claims 5-10, 12 and 17-20 are rejected due to their dependency.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        8/27/2021 10:57 AM